DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 4/21/2020, in which claims 1-32 are currently pending. The application claims Priority from Provisional Application 62836832, filed 04/22/2019.

Election/Restrictions
2- In their latest response on 3/18/2022, the Applicants elected without traverse to prosecute the invention of SKUPNIEWICZ et al., group (i), claims 2-14, dependent of generic claim 1.  
Claims 15-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. 

Information Disclosure Statement
3- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.



Specification

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 4/21/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





    PNG
    media_image1.png
    876
    1020
    media_image1.png
    Greyscale

Example of Coupling modules in Annotated Fig. 3A

7- Claims 1-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (PGPUB No. 2005/0128476).

As to claims 1, 3, 13,  Zhao teaches a module system (Figs. 1-9 and Abstract) configured to interface with a microscope (1), comprising: an input optical fiber (53/54 for ex. as in ¶ 44-45) configured to provide an excitation light beam from an external light source (60, 6-b,  or 60/600); a plurality of dynamic alignment mirrors (23, 17, 20, 21, 22, 23, 48 or any combination thereof) configured to adjust the position of one or more beams paths of the excitation light beam, wherein the one or more beams paths are on a first plane (Figs. 1-3, 5, 8; excitation beam in the plane of Figs. 2-3, 5 for ex.); a coupling  (any of the modules/components in annotated Fig. 3A) comprising a first end configured to engage with a complementary end; (Claim 3) wherein: the complementary end is disposed on the microscope (spectroscope 9 and its complementary end are attached to the microscope of Figs. 1 or 8) , wherein the excitation light reflects off a turning mirror (mirror unit 23 displayed in Fig. 8 as rotating mirrors 701/702) and travels along a beam path on a second plane through an orifice in the coupling; (claim 13) wherein: the first plane is a substantially horizontal plane and the second plane is a substantially vertical plane (beam travels down along axis 10 in the plane of Figs. 1 and 8 perpendicular to the first plane); and an output optical fiber for delivering light from a sample to an external detector (¶ 6, 29, 44), wherein the light from the sample travels along the beam path on the second plane through the orifice in the coupling, reflects off the turning mirror (Figs. 1, 3, 8) and travels along one of the beam paths on the first plane to the output optical fiber (Fig. 3B and ¶ 44).  
As to claim 2, Zhao teaches the module system of claim 1, further comprising: one or more optical elements positioned ahead of the output optical fiber on one of the beam paths on the first plane, wherein the optical elements are configured to condition the spectroscopic signal (any of the optical elements 62. 93. 17-23, 51 or any combination thereof).  
As to claims 4-5, Zhao teaches the module system of claim 1, wherein: the complementary end is disposed on a second module; (Claim 5) wherein: the second module comprises another first end configured to engage with a complementary end disposed on the microscope (Fig. 1; the spectroscope has its complementary end disposed on the vertical illuminator 5A in the microscope).  

As to claim 6, Zhao teaches the module system of claim 1, wherein: the external detector comprises a spectrograph (Fig. 1, spectrograph in spectroscope 9).  

As to claims 7, 9, Zhao teaches the module system of claim 1, wherein: the excitation light beam comprises a laser light beam; (Claim 9) wherein: the external light source comprises a laser  (Source 60 for ex.; ¶ 15, 31-32 37).  

As to claim 8, Zhao teaches the module system of claim 1, wherein: the excitation light beam comprises a 455nm wavelength, a 532nm wavelength, a 633nm wavelength, a 785nm wavelength, or a 1064nm wavelength (¶ 47).  

As to claim 10, Zhao teaches the module system of claim 1, wherein: the coupling is configured to engage and disengage without the requirement of tools (¶ 44; components 17 and 20 are engaged and disengaged with a use of vertical slide).  

As to claim 11, Zhao teaches the module system of claim 1, wherein: the coupling comprises a dovetail configuration (Claim 37) [[ ]].  

As to claim 12, Zhao teaches the module system of claim 1, wherein: the dynamic alignment mirrors provide control of the one or more beam paths over multiple axes (¶ 51 for ex.; mirrors 701/702 for ex.).  

As to claim 14, Zhao teaches the module system of claim 1, wherein: the beam path on the second plane travels through a beam selector in a second module, wherein the beam selector is transmissive to a wavelength of the excitation light beam and the light from the sample (Figs. 1, 3, 8 for ex.; on its path down towards the sample, the light beam passes through an objected turret to select one of the multiple focusing/magnification).







Conclusion

The Applicants are invited to contact the Examiner to examine options, if any,  for overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886